ATTACHMENT NOT AVAILABLE ELECTRONICALLY
                                        PUBLISH

                    UNITED STATES COURT OF APPEALS
Filed 7/2/96
                                 TENTH CIRCUIT




JEFF GULLICKSON, THOMAS A.
MOSHER, CHARLES M. MOTZ, JR.,
MICHAEL PRATT, GERALD
PUCKETT, GARY JOSEPH SALLEE,
GARY WINN, Individually, and as
representatives of a class of all Morris
Air Pilots; COREY HOLBERG and
ROBERT R. MAY, II.,

               Plaintiffs-Appellants,

v.                                                      No. 95-4155

SOUTHWEST AIRLINES PILOT’S
ASSOCIATION, SOUTHWEST
AIRLINES COMPANY and MORRIS
AIR CORPORATION,

               Defendants-Appellees.




                    Appeal from the United States District Court
                              for the District of Utah
                              (D.C. No. 94-CV-660)


     Daniel M. Katz (Louise P. Zanar with him on the brief), of Katz & Ranzman,
                 P.C., Washington, D.C., for Plaintiffs-Appellants..

  J. Joe Harris, Matthews & Branscomb, San Antonio, TX, and Marvin Menaker,
                      Dallas, TX, for Defendants-Appellees..
              Before HENRY, MURPHY, and LIVELY *, Circuit Judges.


                                MURPHY, Circuit Judge.



 After careful review of the record, we adopt the analysis of the district court’s

    Memorandum Decision and Order Denying Plaintiffs’ Motion for Partial

    Summary Judgment, Granting in Part Defendants’ Motions for Summary

Judgment, and Denying Plaintiffs’ Motion for Class Certification. We therefore

AFFIRM for substantially the reasons given by the district court and ORDER the

           district court’s memorandum decision and order to be published.



                                        Attachment




     *
         Of the Sixth Circuit Court of Appeals, sitting by designation.

                                              2